Edward Reshing brought this action originally in the Hamilton Common Pleas against The Cincinnati Traction Co. for personal injuries resulting from alleged negligence on the part of the Company. The judgment of the Common Pleas in favor of Reshing was affirmed by the Court of Appeals.
Edward Reshing was a passenger in a truck which was being driven southwardly on the west side of Freeman Avenue, Cincinnati. The truck stopped upon arriving at Eighth Street and a collision between the truck and a street car occurred after the truck had proceeded to the center of Eighth Street.
The Court charged the jury in part as follows :
“It is your function to determine whose negligence it was that caused this collision. Somebody’s negligence caused this collision, so whose was it, is the inquiry for you to answer. • Was it entirely the Traction Company’s?- Was it entirely the driver’s? Was it the negligence of both the motorman of the defendant’s car and the truck driver concurring, happening at the same time, that was. the cause of this collision?”
Reshing claims that this charge is clearly erroneous. The law of negligence was stated correctly in other parts of the charge..
Reshing, in the Supreme Court, contends that even though the court charged the jury correctly as to the law of negligence, that prejudicial error, was committed by the above quoted statement vtb'-'the jury. !